Name: Council Regulation (EEC) No 3836/90 of 20 December 1990 amending Regulation (EEC) No 4007/87 extending the period reffered to in articles 90 (1) and 257 (1) of the act of accession of Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  European construction
 Date Published: nan

 29. 12. 90 Official Journal of the European Communities No L 367/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3836/90 of 20 December 1990 amending Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 (1) and 257 (1) of the Act of Accession of Spain and Portugal Whereas, despite progress made in recent years, difficul ­ ties specific to certain sectors in either Member State cannot be overcome by 31 December 1990 ; whereas the period in question should therefore be extended by one year for Spain and by two years for Portugal, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (2) and 257 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Acces ­ sion provide for a period during which transitional measures may be adopted to facilitate the passage from the arrangements existing in Spain and Portugal before accession to those resulting from the application of the common organization of the markets under the condi ­ tions laid down in the Act of Accession and in particular to cope with appreciable difficulties in implementing the new arrangements at the date laid down ; whereas the date of expiry of that period, set at 31 December 1987 in the Act of Accession, was extended by Regulation (EEC) No 4007/87 (3), as amended by Regulation (EEC) No 3849/89 (% to 31 December 1990 for Spain and Portugal ; Article 1 Article 1 of Regulation (EEC) No 4007/87 is hereby amended as follows : 1 . In the first paragraph, '31 December 1990' for Spain is replaced by '31 December 1991 ' ; 2. In the second subparagraph, '31 December 1990' for Portugal is replaced by '31 December 1992'. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1990. For the Council The President G. RUFFOLO (') OJ No C 293, 23. 11 . 1990, p. 6. (2) Opinion delivered on 14 December 1990 (not yet published in the Official Journal). 0 OJ No L 378, 31 . 12. 1987, p. 1 . V) OJ No L 374, 22. 12. 1989, p. 7.